17 N.Y.2d 532 (1966)
Nancy J. De Soye, by Harold De Soye, Her Guardian ad Litem, et al., Plaintiffs,
v.
Abraham Kaplan et al., Defendants. Nancy J. De Soye, Respondent; Arthur Levitt, as Comptroller of the State of New York, Appellant.
Court of Appeals of the State of New York.
Submitted January 6, 1966.
Decided January 20, 1966.
Louis J. Lefkowitz, Attorney-General (Daniel M. Cohen and Paxton Blair of counsel), for appellant.
James W. O'Neil, Jr., and John F. Le Viness, Jr., for respondent.
Concur: Chief Judge DESMOND and Judges FULD, VAN VOORHIS, BURKE, SCILEPPI, BERGAN and KEATING.
Order affirmed, with costs; no opinion.